BUFFINGTON, Circuit Judge
(dissenting). This court in my
judgment, has no jurisdiction on this writ of error. I therefore dissent. In the Circuit Court the Mitchell Coal & Coke Company brought suit against the Pennsylvania Railroad Company to recover damages for alleged violations of the interstate commerce act. On petition of the coal company, and in pursuance of alleged power under Rev. St. § 734, that court, after hearing on answer made by the Pennsylvania Railroad Company alone (the plaintiffs in error making no answer or objection), ordered that certain books and records of that company be produced by its officers at the trial and also prior thereto at the railroad company’s own office for inspection and making copies thereof. This order the railroad company neither excepted to or appealed from. That such an order was interlocutory and not appealable is held in Logan v. Pennsylvania R. R. Company, 132 Pa. 403, 19 Atl. 137, a decision adopted in Alexander v. United States, 201 U. S. 122, 26 Sup. Ct. 356, 50 L. Ed. 686. To the entry of such order, however, the plaintiffs in error, who were the officers of the railroad company named in the order, excepted as individuals, and have removed to-this court by writ of error the record in the case. Now, these plaintiffs in error have no property in the books, being the mere custodians thereof as officers of the railroad. They made no answer in the proceedings below. Their rights were not involved, considered, or adjudicated, and no disclosures are now sought from them. Indeed, as mere, custodians of the books and papers in question as officers of the railroad, they bear an even more remote relation to the case below than did the plaintiffs in error in Nelson v. United States, 201 U. S. 115, 36 Sup. Ct. 358, 50 L. Ed. 673, of whom it was said:
. “These writs of error are not prosecuted by the parties in original suit, but by witnesses, to review a judgment of contempt against them for disobeying orders to testify. Being witnesses merely, it is not open to them to make objections to the testimony. The tendency or effect of the testimony on the issue between the parties is no concern of theirs. The basis of their privilege is different from that, and entirely personal.”
Seeing, then, that these plaintiffs in error are not parties to the case between the coal company and the railroad company, they are not concerned in that controversy or affected by its disposition. It is clear that their controversy is wholly one between them and the sovereign power acting through one of its courts (Alexander v. United States, supra), which court has ordered them, as officers of a third party, to produce certain books of-such third party in their custody. And it is equally clear that that court has yet made no order against them in that *47regard which is final. The order to produce in no way affects their liberty, their property, or their liability. It is no more final than a subpoena, with a duces tecum clause directing them to produce documents in their possession, would be. . An attachment for contempt is requisite to constitute a final and appealable decree in case of a subpoena of that character. Alexander v. United States, supra. It is urged, however, that under Rev. St. § 784, the Circuit Court cannot enforce its order to produce by an adjudication for contempt for non-production, and that, because it cannot attach, an order to produce is the last order the court can make, and therefore a final one. Not only is this a non sequitur, but that a Circuit Court is powerless to enforce by attachment for contempt an order which by statute it is empowered to make, is a proposition I am not yet prepared to concede, if that question were before us. In that connection it suffices to say that if the construction placed on this statute by Mr. Justice Washington in Bas v. Steele, 8 Wash. C. C. 381, Fed. Cas. 1,088, be correct, namely, that the objects of the statute are not only to lay grounds for a judgment of default, but also “to obtain evidence from the contents of the papers called for,” it may well be contended that the Circuit Court under its general powers as a court can by attachment compel production of that evidence which it was the object of the statute it should obtain. But assuming, for present purposes only, the court has no power to attach, it by no means follows that the mere, order on such a custodian of papers as here to produce is a final decree simply because the court can do no more. Such order lacks all the elements of a final, reviewahle decree. It subjects such custodian agent to no liability either in person or property. He is not concluded, affected or harmed by such order. It enters no judgment, default, lien, or decree against him. It subjects him to no penalty, and he is not aggrieved thereby. But, apart from this, if the only power the court has under this statute is to enter a judgment by default, then the entry of such default and the liquidation of a judgment is the final decree under the act which makes the case appealable, and then the appeal is by the party aggrieved and not by the mere custodian of such party’s books and records. No judgment by default having been entered and liquidated,, it follows that no final, appealable decree was entered. To entertain this writ is to concede to a stranger to the controversy higher rights than the litigants themselves possess. Whether this order to produce is valid, whether it warrants a judgment by default against the defendant, are matters in which these plaintiffs in error have no concern. If the court below finally entered judgment on default in that case, these questions could be properly subjected to review by the aggrieved party, the Pennsylvania Railroad. But in advance of that time these plaintiffs in error — whether they seek to do it as mere individuals or as officers of that company—cannot, under cover of an alleged final decree in a mere order to produce, confer on this court by indirection a jurisdiction to review in a preliminary stage questions between the coal and railroad companies which neither of said companies can have reviewed until final decree.
For these reasons, I would dismiss this writ of error for want of jurisdiction.